DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.     
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest individually or in combination obviously of: Claims 1-20, inter alia, generating a third chunk based on a first chunk in case having a non-zero valency and a second chunk having a second valency.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571)272-4155272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571)272-4155272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published 





/ILWOO PARK/
Primary Examiner, Art Unit 2184
1/20/2022